Case 1:20-cv-02619-EK-VMS Document 1 Filed 06/11/20 Page 1 of 15 PageID #: 1



UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF NEW YORK

ISRAEL I. BAUTISTA, JOSE A. CAMPOS
FLORES, JOSE DE JESUS REYES, WILSON
FAJARDO, CARLOS BAUTISTA IRINEO,
and MIGUEL A. REYES CONDE,
individually and in behalf of all other persons
similarly situated

                        3ODLQWL൵V,
                                                         ൬൪ CV ൬൰൫൳

                    –against–


ES STONE & TILES INC., LUP KAM FUNG,
and KAIPING LUO, jointly and severally

                        Defendants.

                            COMPLAINT AND JURY DEMAND

       ൫      ๠HSODLQWL൵V, in behalf of other similarly situated current and former employees of

the defendants ZKRFRQVHQWWREHFRPHSDUW\SODLQWL൵VSXUVXDQWWRWKH)DLULabor Standards Act,

൬൳86&൬൫൰ E , allege that the defendants YLRODWHGWKH)DLU/DERU6WDQGDUGV$FW൬൳8.S.C. 

൬൪൫ et seq., and the defendants are liable to the SODLQWL൵V and SDUW\ SODLQWL൵V for unpaid or

XQGHUSDLG ൫ PLQLPXPZDJHV ൬ RYHUWLPHFRPSHQVDWLRQDQGVXFKRWKHUUHOLHIDYDLODEOHE\ODZ

       ൬      ๠HSODLQWL൵V further allege, pursuant to N.Y. Lab. /DZ൫൳൲ ൫-D DQG൰൰൭ ൫ , that

the defendants YLRODWHGWKH0LQLPXP:DJH$FW1</DE/DZ൰൯൪, et seq.DQGVHFWLRQ൫൳൫RI

the New York Labor Law, and the defendants are liable to the SODLQWL൵V for XQSDLGRUXQGHUSDLG ൫ 

PLQLPXPZDJHV ൬ Rvertime compensation, and ൭ VSUHDG-of-hours wages , and such other relief

available by law.

       ൭      ๠HSODLQWL൵V further allegeSXUVXDQWWRWKH:DJH๠HIW3UHYHQWLRQ$FW1</DE

Law ൫൳൲ ൫-E – ൫-G , that the defendants violated the same, N.Y. Lab. Law ൫൳൯ ൫ – ൭ , and that



                                                  ൫
Case 1:20-cv-02619-EK-VMS Document 1 Filed 06/11/20 Page 2 of 15 PageID #: 2



the SODLQWL൵V should be awarded of the defendants statutory damages, injunctive relief, and such

other relief available by law.

                                  JURISDICTION AND VENUE

        ൮      Jurisdiction of this action is conferred upon the Court by the Fair Labor Standards

$FW൬൳86&൬൫൰ E DQGIXUWKHUE\൬൲86&൫൭൭൫DQG൫൭൭൱.

        ൯      Jurisdiction over all other claims is within the supplemental jurisdiction of the

Court pursuant to ൬൲86&൫൭൰൱

        ൰      Venue is proper in this district pursuant WR൬൲86&൫൭൳൫ ๠HSDUWLHVUHVLGHZKHUH

set forth herein. A substantial part of the events or omissions giving rise to the claims alleged herein

occurred in the judicial district of this Court.

                                              PARTIES

        ൱      ๠HSODLQWL൵Israel I. Bautista is and was at all relevant times an adult residing in

Queens County, New York.

        ൲      ๠HSODLQWL൵Jose A. Campos Flores is and was at all relevant times an adult residing

in Queens County, New York.

        ൳      ๠HSODLQWL൵Jose De Jesus Reyes is and was at all relevant times an adult residing

in Queens County, New York.

        ൫൪     ๠HSODLQWL൵Wilson Fajardo is and was at all relevant times an adult residing in

Queens County, New York.

        ൫൫     ๠HSODLQWL൵Carlos Irineo Bautista is and was at all relevant times an adult residing

in Queens County, New York.

        ൫൬     ๠H SODLQWL൵ Miguel A. Reyes Conde is and was at all relevant times an adult

residing in Queens County, New York.



                                                   ൬
Case 1:20-cv-02619-EK-VMS Document 1 Filed 06/11/20 Page 3 of 15 PageID #: 3



       ൫൭        ๠e defendant ES Stone & Tiles Inc. is and was at all relevant times a New York

business corporation ZLWKLWVR൶FHLQKings County.

       ൫൮        Upon information and belief, the defendant Lup Kam Fung is and was at all relevant

times an adult.

       ൫൯        Upon information and belief, the defendant Kaiping Luo is and was at all relevant

times an adult.

                             COLLECTIVE ACTION ALLEGATIONS

       ൫൰        3XUVXDQW WR ൬൳ 86&  ൬൫൰ E  WKH SODLQWL൵V commences this action as to the

SODLQWL൵V’ claims arising under the Fair Labor Standards Act as a collective action in behalf of all

similarly situated current and former employees of the defendants at any time since three years

before the date of this complaint to the entry of judgment in this action who consent to become

SDUW\SODLQWL൵V

       ൫൱        ๠HSODLQWL൵V and the putative SDUW\SODLQWL൵VKDYHKDGVXEVWDQWLDOO\VLPLODUMREV

and compensation and have been subject to the defendants’ common policies and practices of

willfully violating the Fair Labor Standards Act DVVHWIRUWKLQWKLVFRPSODLQW๠HFODLPVRIWKH

SODLQWL൵V stated herein are similar to those of the SXWDWLYHSDUW\SODLQWL൵V.

                                      STATEMENT OF FACTS

       ൫൲        At all relevant times, the defendants’ business is supplier and fabricator of granite,

marble, and engineered stone doing business as ES Stone & Tiles and located at ൬൱$QWKRQ\6WUHHW

Brooklyn, New York.

       ൫൳        Upon information and belief, at all relevant times, the defendant Lup Kam Fung

ZDVDQRZQHUVKDUHKROGHUR൶cer, or manager of the defendants’ business.




                                                    ൭
Case 1:20-cv-02619-EK-VMS Document 1 Filed 06/11/20 Page 4 of 15 PageID #: 4



       ൬൪     Upon information and belief, at all relevant times, the defendant Lup Kam Fung

was an individual who actively participated in the business of the defendants, exercised substantial

control over the functions of the employees of the defendants, including the SODLQWL൵V and party

SODLQWL൵VDQGDFWHGGLUHFWO\RULQGLUHFWO\LQWKHLQWHUHVWRIDQHPSOR\HU

       ൬൫     Upon information and belief, at all relevant times, the defendant Lup Kam Fung

had the capacity on behalf of the defendants to establish the wages and hours of the employees of

the defendants.

       ൬൬     Upon information and belief, at all relevant times, the defendant Kaiping Luo was

DQRZQHUVKDUHKROGHUR൶cer, or manager of the defendants’ business.

       ൬൭     Upon information and belief, at all relevant times, the defendant Kaiping Luo was

an individual who actively participated in the business of the defendants, exercised substantial

control over the functions of the employees of the defendants, including the SODLQWL൵V and party

SODLQWL൵VDQGDFWHGGLUHFWO\RULQGLUHFWO\LQWKHLQWHrest of an employer.

       ൬൮     Upon information and belief, at all relevant times, the defendant Kaiping Luo had

the capacity on behalf of the defendants to establish the wages and hours of the employees of the

defendants.

       ൬൯     ๠HGHIHQGDQWVDUHDVVRFLDWHGDQGDUH joint employers, act in the interest of each

other with respect to the employees of the defendants, have common policies and practices as to

wages and hours, and share control over the defendants’ employees.

       ൬൰     ๠Hdefendants employed WKHSODLQWL൵Israel I. Bautista approximately from ൬൪൪൳

until $SULO൬൬൬൪൫൳.

       ൬൱     ๠Hdefendants employed WKHSODLQWL൵Israel I. Bautista as a deliverer and installer.




                                                  ൮
Case 1:20-cv-02619-EK-VMS Document 1 Filed 06/11/20 Page 5 of 15 PageID #: 5



        ൬൲     ๠HSODLQWL൵Israel I. Bautista worked for the defendants approximately forty-eight

hours per week but seventy-WZRKRXUVSHUZHHNIRU¿YHPRQWKVLQ൬൪൫൱.

        ൬൳     ๠HSODLQWL൵Israel I. Bautista worked approximately six days per week.

        ൭൪     ๠Hdefendants paid WKHSODLQWL൵ Israel I. Bautista approximately EHWZHHQ൫൭൪DQG

൫൯൯SHUGD\.

        ൭൫     ๠Hdefendants employed WKHSODLQWL൵Jose A. Campos Flores approximately from

൬൪൪൲ until $XJXVW൬൪൫൳.

        ൭൬     ๠H defendants employed WKH SODLQWL൵ Jose A. Campos Flores as a cutter and

installer.

        ൭൭     ๠HSODLQWL൵Jose A. Campos Flores worked for the defendants approximately forty-

eight hours per week but seventy-WZRKRXUVSHUZHHNIRU¿YHPRQWKVLQ൬൪൫൱.

        ൭൮     ๠HSODLQWL൵Jose A. Campos Flores worked approximately six days per week.

        ൭൯     ๠H defendants paid WKH SODLQWL൵ Jose A. Campos Flores approximately between

൫൮൪DQG൫൰൪SHUGD\.

        ൭൰     ๠H defendants employed WKH SODLQWL൵ Jose De Jesus Reyes approximately from

0DUFK൬൪൫൮ until at least $XJXVW൬൪൫൱, but WKHSODLQWL൵-RVH'H-HVXV5H\HVWRRNapproximately

two PRQWKVR൵IURPZRUNLQ൬൪൫൱.

        ൭൱     ๠H defendants employed the plainti൵ Jose De Jesus Reyes as a fabricator and

installer.

        ൭൲     ๠HSODLQWL൵Jose De Jesus Reyes worked for the defendants approximately forty-

eight hours per week.

        ൭൳     ๠HSODLQWL൵Jose De Jesus Reyes worked for the defendants approximately six days

per week.




                                                ൯
Case 1:20-cv-02619-EK-VMS Document 1 Filed 06/11/20 Page 6 of 15 PageID #: 6



        ൮൪    ๠Hdefendants paid WKHSODLQWL൵ Jose De Jesus Reyes approximately EHWZHHQ൫൬൪

DQG൫൮൯SHUGD\.

        ൮൫    ๠Hdefendants employed WKHSODLQWL൵Wilson Fajardo approximately from ൬൪൪൲WR

൬൪൫൭DQGWKHQDJDLQIURP )HEUXDU\൬൪൫൰ until $SULO൬൬൬൪൫൳GXULQJWKHUHOHYDQWWLPHSHULRG.

        ൮൬    ๠Hdefendants employed WKHSODLQWL൵Wilson Fajardo as a installer and tiler.

        ൮൭    ๠HSODLQWL൵Wilson Fajardo worked for the defendants approximately forty-eight

hours per week but seventy-WZRKRXUVSHUZHHNIRU¿YHPRQWKVLQ൬൪൫൱.

        ൮൮    ๠HSODLQWL൵:LOVRQ)DMDUGRZRUNHGDSSUR[LPDWHO\VL[GD\VSHUZHHN

        ൮൯    ๠Hdefendants paid WKHSODLQWL൵ Wilson Fajardo approximately ൫൭൯SHUGD\GXULQJ

the relevant time period.

        ൮൰    ๠Hdefendants employed WKHSODLQWL൵Carlos Irineo Bautista approximately for half

D\HDULQ൬൪൫൭Dnd then again from -XQH൬൪൫൱ until )HEUXDU\൬൪൬൪൬൪.

        ൮൱    ๠Hdefendants employed WKHSODLQWL൵Carlos Irineo Bautista as an installer.

        ൮൲    ๠HSODLQWL൵Carlos Irineo Bautista worked for the defendants approximately forty-

eight hours per week.

        ൮൳    ๠HSODLQWL൵Carlos Irineo Bautista ZRUNHGIRUWKHGHIHQGDQWVDSSUR[LPDWHO\൰GD\V

per week during the relevant time period.

        ൯൪    ๠H defendants paid WKH SODLQWL൵ Carlos Irineo Bautista approximately between

൫൬൪DQG൫൯൪SHUGD\.

        ൯൫    ๠Hdefendants employed WKHSODLQWL൵Miguel A. Reyes Conde approximately from

0DUFK൬൪൫൮ until )HEUXDU\൬൪൫൲.

        ൯൬    ๠Hdefendants employed WKHSODLQWL൵Miguel A. Reyes Conde as a fabricator and

installer.




                                                ൰
Case 1:20-cv-02619-EK-VMS Document 1 Filed 06/11/20 Page 7 of 15 PageID #: 7



          ൯൭   ๠H SODLQWL൵ Miguel A. Reyes Conde worked for the defendants approximately

forty-eight hours per week.

          ൯൮   ๠HSODLQWL൵Miguel A. Reyes Conde worked approximately six days per week for

the defendants during the relevant time period.

          ൯൯   ๠Hdefendants paid WKHSODLQWL൵ Miguel A. Reyes Conde approximately between

൫൬൪DQG൫൭൪SHUGD\.

          ൯൰   ๠HGHIHQGDQWV employed greater than eleven employees during the relevant time

period.

          ൯൱   ๠HGHIHQGDQWVSDLGWKHSODLQWL൵VLQFDVK

          ൯൲   ๠H defendants willfully failed to pay the SODLQWL൵V DQG SDUW\ SODLQWL൵V the

applicable minimum wage.

          ൯൳   ๠HSODLQWL൵V and SDUW\SODLQWL൵V worked more than forty hours each workweek, yet

the defendants willfully failed to pay the SODLQWL൵V and SDUW\SODLQWL൵V overtime compensation of

one and one-half times their regular rate of pay.

          ൰൪   ๠H SODLQWL൵V worked a spread of hours more than ten in many days, yet the

defendants willfully failed to pay the SODLQWL൵V spread-of-hours compensation.

          ൰൫   ๠Hdefendants failed to provide the SODLQWL൵V with a notice and acknowledgment at

the time of hiring.

          ൰൬   ๠Hdefendants failed to provide the SODLQWL൵V with a statement with each payment

of wages.

          ൰൭   Upon information and belief, while the defendants employed the SODLQWL൵V and party

SODLQWL൵VWKHdefendants failed to post or keep posted notices explaining the minimum wage rights




                                                    ൱
Case 1:20-cv-02619-EK-VMS Document 1 Filed 06/11/20 Page 8 of 15 PageID #: 8



of employees under the Fair Labor Standards Act and the New York Labor Law, and the SODLQWL൵V

DQGSDUW\SODLQWL൵VZHUHXQLQIRUPHGRIWKHLUULJKts during such times.

       ൰൮       Upon information and belief, while the defendants employed the SODLQWL൵V and party

SODLQWL൵V, the defendants IDLOHGWRPDLQWDLQDFFXUDWHDQGVX൶FLHQWrecords.

                                 FIRST CLAIM FOR RELIEF:
                                FAIR LABOR STANDARDS ACT

       ൰൯       ๠H SODLQWL൵V, on behalf of the SODLQWL൵V DQG SDUW\ SODLQWL൵V realleges and

incorporates by reference SDUDJUDSKV൫WKURXJK൰൯ as if they were set forth again herein.

       ൰൰       At all relevant times, the defendants, employers, employed the SODLQWL൵V and party

SODLQWL൵V, employees, within the meaning of the )DLU/DERU6WDQGDUGV$FW൬൳86&൬൪൭ G 

H ൫ DQG J .

       ൰൱       ๠HEXVLQHVVDFWLYLWLHVRIWKHdefendants DUHUHODWHGDQGSHUIRUPHGWKURXJKXQL¿HG

operation or common control for a common business purpose and constitute an enterprise, within

WKHPHDQLQJRIWKH)DLU/DERU6WDQGDUGV$FW൬൳86&൬൪൭ U 

       ൰൲       ๠HHQWHUSULVHRIWKHdefendants employs employees engaged in commerce or in

the production of goods for commerce, or in handling, selling, or otherwise working on goods or

materials that have been moved in or produced for commerce, within the meaning of the Fair Labor

6WDQGDUGV$FW൬൳86&൬൪൭ V ൫ $ L 

       ൰൳       Upon information and belief, at all relevant times, the enterprise of the defendants

has had an annual gross volume of sales made or business done not less than RI ൯൪൪൪൪൪,

H[FOXVLYHRIVHSDUDWHUHWDLOH[FLVHWD[HVZLWKLQWKHPHDQLQJRIWKH)DLU/DERU6WDQGDUGV$FW൬൳

86&൬൪൭ V ൫ $ LL .




                                                  ൲
Case 1:20-cv-02619-EK-VMS Document 1 Filed 06/11/20 Page 9 of 15 PageID #: 9



       ൱൪     ๠HUHIRUHXSRQLQIRUPDWLRQDQGEHOLHIDt all relevant times, the SODLQWL൵V and party

SODLQWL൵VKDYHEHHQHPSOR\HGLQDQHQWHUSULVHHQJDJHGLQFRPPHUFHRULQWKHSURGXFWLRQRIJRRGV

for commerce, within the meaning of the Fair Labor Standards Act൬൳86&൬൪൭ s ൫ $ .

       ൱൫     ๠Hdefendants in many workweeks willfully and repeatedly violated the Fair Labor

6WDQGDUGV$FW൬൳86&൬൪൰DQG൬൫൯ D ൬ E\IDLOLQJWRSD\WKHSODLQWL൵V DQGSDUW\SODLQWL൵V

WKHPLQLPXPZDJHDSSOLFDEOHXQGHUWKH)DLU/DERU6WDQGDUGV$FW൬൳86&൬൪൰

       ൱൬     ๠Hdefendants in many workweeks willfully and repeatedly violated the Fair Labor

6WDQGDUGV$FW൬൳86&൬൪൱DQG൬൫൯ D ൬ E\IDLOLQJWRSD\WKHSODLQWL൵V DQGSDUW\SODLQWL൵V

at a rate not less than one and one-half times the regular rate of pay for work performed more than

forty hours in a workweek.

       ൱൭     By ൬൳86&൬൫൰ E , the defendants are liable to the SODLQWL൵V DQGSDUW\SODLQWL൵V

for unpaid RUXQGHUSDLG ൫ PLQLPXPZDJHV and ൬ overtime compensation.

       ൱൮     ๠Hdefendants failed to post notices of the defendants’ employees’ rights under the

law, UHTXLUHGE\൬൳&)5൯൫൰൮

       ൱൯     Because of the defendants’ failure to post notices of the defendants’ employees’

rights under the law, the SODLQWL൵V and SDUW\SODLQWL൵V are entitled to the equitable tolling of their

claims during the time that the defendants failed to post such notices.

       ൱൰     ๠HIRUHJRLQJFRQGXFWDVDOOHJHGFRQVWLWXWHVDZLOOIXOYLRODWLRQRIWKH)air Labor

Standards Act, within the meaning of the Portal-to-Portal Act, ൬൳86&൬൯൯ D 

       ൱൱     ๠HSODLQWL൵V DQGSDUW\SODLQWL൵VDUHIXUWKHUHQWLWOHGWRUHFRYHURIWKHdefendants an

equal amount as liquidated damages pursuant to the Fair Labor Standards Act, ൬൳86&൬൫൰ E 




                                                  ൳
Case 1:20-cv-02619-EK-VMS Document 1 Filed 06/11/20 Page 10 of 15 PageID #: 10



                                 SECOND CLAIM FOR RELIEF:
                                    MINIMUM WAGE ACT

        ൱൲     ๠HSODLQWL൵V reallege and incorporate by reference SDUDJUDSKV൫WKURXJK൱൱ as if

they were set forth again herein.

        ൱൳     At all relevant times, the defendants, employers, employed the SODLQWL൵V,

employees, ZLWKLQWKHPHDQLQJRIWKH1HZ<RUN/DERU/DZ൬ ൯ – ൱ ൫൳൪ ൬ – ൭  DQG൰൯൫ ൯ –

 ൰ DQG1<&RPS&RGHV5 5HJVWLW൫൬൫൮൬-൬൫൮.

        ൲൪     From 'HFHPEHU൭൫൬൪൫൰, to 'HFHPEHU൭൪൬൪൫൱, the applicable minimum wage was

$൫൬൪൪SHUKRXUSXUVXDQWWR1</DE/DZ൰൯൬DQG1<&RPS&RGHV5 5HJVWLW൫൬ ൫൮൬-

൬൫.

        ൲൫     ๠Hdefendants violated the SODLQWL൵V’ rights by failing to pay or underpaying the

SODLQWL൵V WKHUHTXLUHGPLQLPXPZDJHLQYLRODWLRQRI1</DE/DZ൰൯൬DQGN.Y. Comp. Codes

5 5HJVWLW൫൬൫൮൬-൬൫.

        ൲൬     ๠Hdefendants violated the SODLQWL൵V’ rights by failing to pay or underpaying the

SODLQWL൵V overtime compensation at a rate not less than one and one-half times the SODLQWL൵V’ regular

rate of pay for the hours the SODLQWL൵V worked more than forty per workweek, in violation of N.Y.

Comp. Codes R. & Regs. tit. ൫൬൫൮൬-൬൬.

        ൲൭     ๠Hdefendants violated the SODLQWL൵V’ rights by failing to pay or underpaying the

SODLQWL൵V spread-of-hours compensation, in violation of N.Y&RPS&RGHV5 5HJVWLW൫൬

൫൮൬-൬൮.

        ൲൮     ๠Hdefendants’ failure to pay the plaiQWL൵V the foregoing timely is a violation of

VHFWLRQ൫൳൫RIWKH1HZ<RUN/DERU/DZ




                                                 ൫൪
Case 1:20-cv-02619-EK-VMS Document 1 Filed 06/11/20 Page 11 of 15 PageID #: 11



         ൲൯    By N.Y. Lab. /DZ൫൳൲ ൫-D DQG൰൰൭ ൫ WKHdefendants are liable to the SODLQWL൵V

for XQSDLGRUXQGHUSDLG ൫ PLQLPXPZDJHV ൬ RYHUWLPHFRPSHQVDWLRQ and ൭ VSUHDG-of-hours

wages.

         ൲൰    ๠HSODLQWL൵V are further entitled to recover of the defendants liquidated damages

SXUVXDQWWRWKH:DJH๠HIW3UHYHQWLRQ$FWN.Y. Lab. /DZ൫൳൲ ൫-D DQGWKH0LQLPXP:DJH$FW

N.Y. Lab. /DZ ൰൰൭ ൫ .

         ൲൱    ๠Hdefendants failed to post notices of the defendants’ employees’ rights under the

law, required by 1</DE/DZ൰൰൫DQG1<&RPS&RGHV5 5HJVWLW൫൬൫൮൬-൬൲.

         ൲൲    Because of the defendants’ failure to post notices of the defendants’ employees’

rights under the law, the SODLQWL൵V are entitled to the equitable tolling of the SODLQWL൵V’ claims during

the time that the defendants failed to post such notices.

                                 THIRD CLAIM FOR RELIEF:
                                WAGE THEFT PREVENTION ACT

         ൲൳    ๠HSODLQWL൵V reallege and incorporate by reference SDUDJUDSKV൫WKURXJK൲൲ as if

they were set forth again herein.

         ൳൪    ๠e defendants failed to furnish to the SODLQWL൵V, at the time of hiring, a notice

containing the rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week,

salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer; any

doing business as names used by the employer; the physical address of the employer’VPDLQR൶FH

RU SULQFLSDO SODFH RI EXVLQHVV DQG D PDLOLQJ DGGUHVV LI GL൵HUHQW WKH WHOHSKRQH QXPEHU RI WKH

employer, and anything otherwise required by law; in violation of WKH:DJH๠HIW3UHYHQWLRQ$FW

1</DE/DZ൫൳൯ ൫ 




                                                     ൫൫
Case 1:20-cv-02619-EK-VMS Document 1 Filed 06/11/20 Page 12 of 15 PageID #: 12



       ൳൫     Due to the defendants’ violation of WKH:DJH๠HIW3UHYHQWLRQ$FWN.Y. Lab. Law

 ൫൳൯ ൫  WKH SODLQWL൵V should be awarded of the defendants statutory GDPDJHV RI ൯൪൪൪ SHU

workweek that the violation RFFXUUHGXSWRDPD[LPXPRI൬൯൪൪൪൪XQWLO)HEUXDU\൬൰൬൪൫൯

DQGVWDWXWRU\GDPDJHVRI൯൪൪൪SHUZRUNGD\WKDWWKHYLRODWLRQRFFXUUHGXSWRDPD[LPXPRI

൯൪൪൪൪൪WKHUHDIWHU SXUVXDQWWR1</DE/DZ൫൳൲ ൫-E 

       ൳൬     ๠H defendants failed to furnish to the SODLQWL൵V with each wage payment a

statement listing the dates of work covered by that payment of wages; name of employee; name of

employer; address and phone number of employer; rate or rates of pay and basis thereof, whether

paid by the hour, shift, day, week, salary, piece, commission, or other; the regular hourly rate or

rates of pay; the overtime rate or rates of pay; the number of regular hours worked, and the number

of overtime hours worked; gross wages; deductions; allowances, if any, claimed as part of the

PLQLPXPZDJHDQGQHWZDJHVLQYLRODWLRQRIWKH:DJH๠HIW3UHYHQWLRQ$FW1</DE/DZ

൫൳൯ ൭ DQGN.Y&RPS&RGHV5 5HJVWLW൫൬൫൮൬-൬൱.

       ൳൭     Due to the defendants’ YLRODWLRQRIWKH:DJH๠HIW3UHYHQWLRQ$FW1</DE/DZ

൫൳൯ ൭ and N.Y&RPS&RGHV5 5HJVWLW൫൬൫൮൬-൬൱, the SODLQWL൵V should be awarded of

the defendants VWDWXWRU\GDPDJHVRI൫൪൪൪൪SHUZRUNZHHNWKDWWKHYLRODWLRQRFFXUUHGXSWRD

PD[LPXPRI൬൯൪൪൪൪XQWLO)HEUXDU\൬൰൬൪൫൯DQGVWDWXWRU\GDPDJHVRI൬൯൪൪൪SHUZRUNGD\

WKDWWKHYLRODWLRQRFFXUUHGXSWRDPD[LPXPRI൯൪൪൪൪൪WKHUHDIWHUSXUVXDQWWR1</DE/DZ

൫൳൲ ൫-G 

       ൳൮     Further, the defendants, including the defendants’ R൶FHUVDJHQWVHPSOR\HHVDQG

those persons in active concert or participation with the defendants, should be permanently

HQMRLQHGIURPYLRODWLQJWKH:DJH๠HIW3UHYHQWLRQ$FW൫൳൯ ൫ – ൭ , pursuant to the same, N.Y.

Lab. Law ൫൳൲ ൫-E – ൫-G .




                                                ൫൬
Case 1:20-cv-02619-EK-VMS Document 1 Filed 06/11/20 Page 13 of 15 PageID #: 13



                                   FOURTH CLAIM FOR RELIEF:
                                     DECLARATORY RELIEF

        ൳൯        ๠HSODLQWL൵V realleges and incorporates by reference SDUDJUDSKV൫WKURXJK൳൮ as if

they were set forth again herein.

        ൳൰        3XUVXDQWWRWKH'HFODUDWRU\-XGJPHQW$FW൬൲86&൬൬൪൫–൪൬DQG5XOH൯൱RI

the Federal Rules of Civil Procedure, the SODLQWL൵V may obtain declaratory relief.

        ൳൱        ๠e defendants violated the Fair Labor Standards Act, Minimum Wage Act, section

൫൳൫RIWKH1HZ<RUN/DERU/DZDQGWKH:DJH๠HIW3UHYHQWLRQ$FW

        ൳൲        It is in the public interest to have these declarations of rights recorded.

        ൳൳        A declaratory judgment serves the useful purpose of clarifying and settling the legal

issues in this action.

        ൫൪൪       $ GHFODUDWRU\ MXGJPHQW ZRXOG WHUPLQDWH DQG D൵RUG UHOLHI IURP XQFHUWDLQW\

insecurity, and controversy giving rise to this action.

                                         PRAYER FOR RELIEF

        ൫൪൫       Wherefore, the SODLQWL൵V, on behalf of the SODLQWL൵V DQGSDUW\SODLQWL൵Vprays this

Court grant as relief:

                   a.    designation of this action as a collective action in EHKDOIRIWKHSDUW\SODLQWL൵V

               DQGSURPSWLVVXDQFHRIQRWLFHSXUVXDQWWR൬൳86&൬൫൰ E WRDOOVLPLODUO\VLWXDWHG

               SXWDWLYHSDUW\SODLQWL൵VDSSULVLQJWKHPRIWKHSHQGHQF\RIWKLVDFWLRQSHUPLWWLQJWKHP

               to assert timely claims under the Fair Labor Standards Act LQ WKLV DFWLRQ E\ ¿OLQJ

               LQGLYLGXDO FRQVHQWV WR EHFRPH SDUW\ SODLQWL൵V SXUVXDQW WR ൬൳ 86&  ൬൫൰ E  DQG

               appointing the SODLQWL൵V and the SODLQWL൵V’ DWWRUQH\VWRUHSUHVHQWWKHSDUW\SODLQWL൵V




                                                      ൫൭
Case 1:20-cv-02619-EK-VMS Document 1 Filed 06/11/20 Page 14 of 15 PageID #: 14



            b.    a declaratory judgment that the practices complained of herein are unlawful

         under the )DLU/DERU6WDQGDUGV$FWWKH0LQLPXP:DJH$FWVHFWLRQ൫൳൫RIWKH1HZ

         <RUN/DERU/DZDQGWKH:DJH๠HIW3UHYHQWLRQ$FW;

            c.    an award of XQSDLG RU XQGHUSDLG ൫  PLQLPXP ZDJHV and ൬  RYHUWLPH

         compensation, due under the Fair Labor Standards Act;

            d.    an award of liquidated damages pursuant to the Fair Labor Standards Act, ൬൳

         86&൬൫൰ E ;

            e.    an award of XQSDLG RU XQGHUSDLG ൫  PLQLPXP ZDJHV ൬  RYHUWLPH

         compensation, and ൭ VSUHDG-of-hours wages, due under the Minimum Wage Act and

         VHFWLRQ൫൳൫RIWKH1HZ<RUN/DERU/DZ;

            f.    an award of liquidated damages pursuant to the :DJH๠HIW3UHYHQWLRQ$FW

         N.Y. Lab. /DZ൫൳൲ ൫-D DQGWKH0LQLPXP:DJH$FW N.Y. Lab. /DZ ൰൰൭ ൫ ;

            g.    an award of statutory damages for the defendants’ YLRODWLRQRIWKH:DJH๠HIW

         Prevention Act, N.Y. Lab. Law ൫൳൯ ൫ – ൭ , pursuant to the same, N.Y. Lab. Law 

         ൫൳൲ ൫-E – ൫-G ;

            h.    a permanent injunction restraining the defendants, including the defendants’

         R൶FHUVDJHQWVHPSOR\HHVDQd those persons in active concert or participation with

         the defendantsIURPYLRODWLQJWKH:DJH๠HIW3UHYHQWLRQ$FW1</DE/DZ൫൳൯ ൫ –

          ൭ , pursuant to the same, N.Y. Lab. Law ൫൳൲ ൫-E – ൫-G ;

            i.    if liquidated damages pursuant to the Fair Labor Standards Act, ൬൳86&

         ൬൫൰ E DUHQRWDZDUGHGDQDZDUGRISUHMXGJPHQWLQWHUHVWSXUVXDQWWR൬൲86&൫൳൰൫

            j.    an award of prejudgment interest pursuant to the New York Civil Practice Law

         DQG5XOHV൯൪൪൫–൪൬




                                             ൫൮
Case 1:20-cv-02619-EK-VMS Document 1 Filed 06/11/20 Page 15 of 15 PageID #: 15



                k.    an award of postjudgment interest pXUVXDQW WR ൬൲ 86&  ൫൳൰൫ DQGRU the

             New York Civil PrDFWLFH/DZDQG5XOHV൯൪൪൭;

                l.    an award of the attorney’s fees, costsDQGIXUWKHUH[SHQVHVXSWR¿IW\GROODUV

             of this action, pursuant to ൬൳86&൬൫൰ E DQG1</DE/DZ൫൳൲ ൫ – ൬ DQG

             ൰൰൭ ൫ ; and

                m.    such other and further relief as this Court deems just and proper.

                                DEMAND FOR TRIAL BY JURY

       3XUVXDQWWR5XOH൭൲ E RIWKH)HGHUDO5XOHVRI&LYLO3URFHGXUHWKHSODLQWL൵V, on behalf of

the SODLQWL൵V DQGSDUW\SODLQWL൵Vdemands a trial by jury on all questions of fact raised by the

complaint.

                                                         W OFFICE OF JUSTIN A. ZELLER, P.C.
                                                       LAW

                                                            __________________
                                                       By: __________________________________
                                                       John M.
                                                             M Gurrieri
                                                                G i i
                                                       jmgurrieri@zellerlegal.com
                                                       Justin A. Zeller
                                                       jazeller@zellerlegal.com
                                                       ൬൱൱%URDGZD\6XLWH൮൪൲
                                                       1HZ<RUN1<൫൪൪൪൱-൬൪൭൰
                                                       7HOHSKRQH ൬൫൬ ൬൬൳-൬൬൮൳
Dated: New York, New York                              )DFVLPLOH ൬൫൬ ൬൬൳-൬൬൮൰
       -XQH൫൫൬൪൬൪                                   ATTORNEYS FOR PLAINTIFFS




                                                  ൫൯
